
	

114 HRES 553 IH: Urging the President and the International Atomic Energy Agency (IAEA) to submit to Congress the text of all side agreements entered into between the IAEA and Iran with respect to the Joint Comprehensive Plan of Action.
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 553
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2015
			Mr. Zinke (for himself, Mr. Coffman, Mrs. Love, Mr. Wilson of South Carolina, Mr. Rokita, Mr. Pompeo, Mr. Russell, Mr. Newhouse, Mrs. Wagner, Mr. Weber of Texas, Mr. Babin, Mr. Aderholt, Mr. Guthrie, Mr. Messer, Mr. Yoder, Mr. Royce, Mrs. Lummis, Mr. Long, Mr. Zeldin, Mr. Shuster, Mr. Schweikert, Mr. Lamborn, Mr. Miller of Florida, Mr. McCaul, Mr. Conaway, Mr. Chaffetz, Mr. Salmon, Mr. Collins of New York, Mr. Abraham, Mr. DeSantis, and Mrs. Black) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Urging the President and the International Atomic Energy Agency (IAEA) to submit to Congress the
			 text of all side agreements entered into between the IAEA and Iran with
			 respect to the Joint Comprehensive Plan of Action.
	
	
 Whereas Iran has a reputation and history of deception within the international community regarding its nuclear ambitions;
 Whereas in 2005, then International Atomic Energy Agency (IAEA) Deputy Director General Pierre Goldschmidt compiled a briefing for the IAEA Board of Governors which laid out a long list of attempts by Iran to hide, mislead, and delay the work of IAEA inspectors with respect to Iran’s nuclear program;
 Whereas the IAEA has entered into numerous side agreements with Iran on inspection protocols and the possible military dimensions of Iran’s current and past nuclear program;
 Whereas under section 135 of the Atomic Energy Act of 1954 (42 U.S.C. 2160e), as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201), Congress should be provided with all documents associated with the Joint Comprehensive Plan of Action (JCPOA), agreed to on July 14, 2015, including all annexes, appendices, codicils, side agreements, implementing materials, documents, and guidance, technical or other understandings, and any related agreements, whether entered into or implemented prior to the agreement or to be entered into or implemented in the future;
 Whereas the Administration acknowledges that it knows the contents of such side agreements between the IAEA and Iran;
 Whereas the IAEA expects inspections of Iran’s nuclear program under the JCPOA to require an additional $10,600,000 in funding annually to be effective;
 Whereas 25 percent of the IAEA base budget and 42 percent of the total IAEA budget is provided by the United States; and
 Whereas the additional funding required with respect to Iran’s nuclear program under the JCPOA will predictably be largely provided by the United States and contingent on approval of Congress: Now, therefore, be it
	
 That the House of Representatives urges, as a condition for Congress approving additional United States funding to the International Atomic Energy Agency (IAEA), the President and the IAEA submit to Congress the text of all side agreements entered into between the IAEA and Iran with respect to the Joint Comprehensive Plan of Action.
		
